DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 3 and 6-8 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2007/0055328 A1 to Mayse et al. (Mayse).
Regarding claim 1, Mayse teaches a method (title) for protecting an esophagus of a patient from thermal injury during a cardiac ablation procedure (abstract which states in part “The present invention includes a device and a method for preventing injury of the esophagus during thermal ablation of the left atrium.”), the method comprising nasally or orally inserting ([0034] which states “The esophageal probe 40 is inserted tip 45 first through the nasal passage 23, through the pharynx 25, and then into the esophagus 13.  Alternatively, the esophageal probe 40 may be inserted through the mouth of the patient.”) a heat transfer device (40) into the patient, wherein the heat transfer device comprises a distal end (45) configured for insertion into a nostril or mouth of the patient ([0034]), a heat transfer medium supply tube (51) that defines an inflow lumen (52) and forms a heat transfer region (44, Figs. 3A and 3D), wherein the heat transfer region is configured to transfer heat to or extract heat from the esophagus when a heat transfer medium flows through the inflow lumen ([0035] which states “…the balloon 44 is filled with the coolant from the in-flow line 51 until the balloon 44 properly occupies the width of the esophagus 13, but does not overly distend the esophagus 13 proximate the left atrium 11.  The coolant that fills and circulates through the balloon 44 maintains the temperature of the anterior wall of the esophagus 13 within physiologically normal temperature ranges and thus prevents esophageal injury.”), a heat transfer medium return tube (61) that defines an outflow lumen (62), an input port (58) for receiving the heat transfer medium from a source ([0030] which states “During use, the coolant in-flow line 51 can be connected to a coolant source by means of the connector 58.”), wherein said input port is connected to the heat transfer medium supply tube (Fig. 3A), an output port (68) for returning the heat transfer medium to the source ([0030] which states “The lumen 52 of the coolant in-flow line 51 and the lumen 62 of the coolant out-flow line 61 provide a path for coolant to be transmitted from the coolant supply to coolant space 102 of the balloon 44 and then out through another connector 68 for additional cooling by the coolant supply.”), wherein the heat transfer medium return tube is not positioned within he heat transfer medium supply tube (Figs. 3A, 3C and 3D), and wherein the heat transfer medium supply tube and the heat transfer medium return tube have substantially equal inside diameter (Fig. 3C), and initiating flow of the heat transfer medium through the inflow lumen ([0035] which states “the balloon 44 is filled with coolant from the in-flow line 51 until the balloon 44 properly occupies width of the esophagus 13….The coolant fills and circulates through the balloon 44…”).
Regarding claim 3, Mayse teaches the method of claim 1 as well as wherein the heat transfer region has a diameter of about 1.0 to about 2.0 centimeters (Britannica teaches that “The esophagus, which passes food from the pharynx to the stomach, is about 35 cm (10 inches) in length; the width varies from about 1.5 to 2 cm (about 1inch).” and [0035]) which states “the balloon 44 is filled with coolant from the in-flow line 51 until the balloon 44 properly occupies width of the esophagus 13, but does not overly distend the esophagus 13 proximate the left atrium 11…Proper inflation establishes substantially complete contact with the esophageal wall to prevent "hot spots" from occurring adjacent to the esophageal wall during thermal ablation while also ensuring that the esophagus 13 is not ruptured due to improper pressure against the esophageal wall.”).
Regarding claim 6, Mayse teaches the method of claim 1 as well as wherein the heat transfer medium return tube and the heat transfer medium supply tube are arranged in parallel (Fig. 3C).
Regarding claim 7, Mayse teaches the method of claim 6 as well as wherein the heat transfer medium return tube and the heat transfer medium supply tube share a common inner wall (Fig. 3C).
Regarding claim 8, Mayse teaches the method of claim 1 as well as wherein the heat transfer medium is a coolant and the method further comprises continuing flow of the coolant through the inflow lumen for a time sufficient to cool esophageal tissue in the patient ([0035, 0037 and 0038]).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mayse.
Regarding claim 4, Mayse teaches the method of claim 1, but not specifically wherein the heat transfer region has a surface area of at least about 100 cm2.  It is asserted that it would have been obvious to one having ordinary skill in the art at the time of the invention to have chosen an appropriate surface area as an obvious matter of routine engineering design choice.  This is especially true as it is known that surface area of a heat exchange region is related to and affects the cooling of the area to be treated.
Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mayse in view of US 2009/0069875 A1 to Fishel (Fishel).
Regarding claim 5, Mayse teaches the method of claim 1, but not wherein the heat transfer device further comprises a sensor for detecting a parameter and generating a signal representative of the parameter.  Fishel teaches an analogous device to that of Mayse as well as including temperature sensors for controlling the temperature and volume of the coolant ([0026-0027]) and that the controller utilizes electrical communication with the various sensors embedded within the system for monitoring the parameters and adjusting the system accordingly ([0040]).  In a preferred embodiment of Fishel  at least one sensor (66) is positioned along the esophageal lumen for measurement of the esophageal temperature above the area of the atrium (68), at least one sensor is positioned along the suction lumen (38) in the area of the atrium for measurement of the esophageal temperature within the area of the atrium and at least one sensor is positioned along the suction lumen within the area of the stomach (70) for measurement of the temperature with the stomach ([0040]).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Mayse to include sensors as taught by Fishel so as to provide useful information to the controller and adjust the system accordingly as taught by Fishel ([0040]).
Allowable Subject Matter
Claims 9-22 are allowed.
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAITLYN E SMITH/Primary Examiner, Art Unit 3794